          Case 5:19-cv-01387-ESC Document 16 Filed 06/01/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


BIATRIS CASILLAS SAAVEDRA,                       §
                                                 §
                  Plaintiff,                     §                   SA-19-CV-01387-ESC
                                                 §
vs.                                              §
                                                 §
ANDREW SAUL, COMMISSIONER                        §
SOCIAL SECURITY;                                 §
                                                 §
                  Defendant.                     §

                                      FINAL JUDGMENT

       On this day, the Court granted the Commissioner’s unopposed motion to reverse and

remand.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

Commissioner’s decision finding Plaintiff not disabled is VACATED and this case is

REMANDED under sentence four of 42 U.S.C. § 405(g) for further administrative proceedings.

These proceedings will include a new hearing before a different ALJ who will further evaluate

the opinion evidence and Plaintiff’s residual functional capacity.

       SIGNED this 1st day of June, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
